DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2008/0152231 (Gokturk et al. – hereinafter Gokturk).

Referring to claim 1, Goturk discloses a method comprising: 
receiving an order from a customer, the order comprising an item having a price that depends on an actual amount of the item purchased, the order specifying an ordered amount of the item; [See paragraph 0270]
determining an estimated cost for the order, where the estimated cost is determined based on the price and the ordered amount of the item; [See paragraph 0049]
sending the estimated cost for the order to the customer for display via a user interface; [See paragraph 0269]
sending the order to a shopper for fulfillment at a store; [See paragraph 0261]
receiving an image of a receipt for the order from the shopper after fulfillment of the order; [See paragraph 0282] 
applying an image processing algorithm to identify the item in the image of the receipt; [See paragraph 0032]
identifying a measured quantity within the image, the measured quantity representing the actual amount of the item purchased at the store; [See paragraph 0044]
determining an actual price of the item based on the measured quantity identified within the image; and [See paragraph 0175]
determining a total cost of the order based on the determined actual price of the item. [See paragraph 0269]

Referring to claim 2, Goturk discloses the method of claim 1, further comprising: displaying the image of the receipt to an auditor; displaying, to the auditor, a notification comprising a selectable option to confirm whether the image is readable. [See paragraph 0048, Fig. 1]

Referring to claim 3, Goturk discloses the method of claim 1, further comprising: displaying, to an auditor, a notification comprising the identified item, the identified measured quantity, an option to confirm the identified measured quantity is the ordered amount, and an alternate option to decline the identified measured quantity and input a correct ordered amount. [See paragraph 0153, Fig. 10]

Referring to claim 4, Goturk discloses the method of claim 3, further comprising: displaying, to the auditor, a highlighted version of the image, wherein the identified item and the identified measured quantity are highlighted. [See paragraph 0067] 

Referring to claim 5, Goturk discloses the method of claim 1, further comprising: 
determining whether the image of the receipt is of sufficient quality to resolve the text of the receipt; responsive to determining the image of the receipt is not of sufficient quality, prompting the shopper to take another image of the receipt. [See paragraph 0170]

Referring to claim 6, Goturk discloses the method of claim 1, wherein identifying the measured quantity within the image comprises: displaying, to an auditor, an image of the receipt; and receiving, from the auditor, the measured quantity of the item entered via a user interface presented to the auditor. [See paragraph 0213, Fig. 11]

Referring to claim 7, Goturk discloses the method of claim 1, further comprising: 
charging the customer for the order based on the estimated cost; responsive to the actual amount being greater than the estimated amount, charging the customer a price adjustment based on the actual price; and responsive to the actual amount being less than the estimated amount, reimbursing the customer the price adjustment based on the actual price. [See paragraph 0187, Fig. 11]

Referring to claim 8, Goturk discloses the method of claim 1, further comprising: charging the customer based on the total cost. [See paragraph 0269, Fig. 22]

Referring to claim 9, Goturk discloses the method of claim 1, wherein the image processing comprises a machine learning model that has been trained to identify an actual amount purchased for an item in an image of a receipt. [See paragraph 0255] 

Referring to claim 10, Goturk discloses the method of claim 9, wherein the machine learning model is trained on a plurality of training images, each training image comprising one or more items associated with an actual amount purchased. [See paragraph 0255]

Referring to claims 11-20, they contain similar limitations as set forth in claims 1-10, and therefore are rejected based on the same rationale.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687